DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed May 25, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 4 were rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2010/0028971). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 25, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that the materials in Jin are made by a process in which an enzyme is deposited in the pores of a porous melamine foam by changing the enzyme solubility through adsorption and electric neutralization of the flocculant-PEI and the enzyme is immobilized and crosslinked on the pore wall by adding glutaraldehyde. The resulting complex would certainly not have the crosslinked product formed by the crosslinking reaction of chitosan and polyaldehyde compounds on the pore walls. A Schiff base reaction between the amino group of the enzyme and aldehyde group of the crosslinked product on the pore walls is not involved so the covalent Schiff base is not present between the enzyme and the melamine foam in the complex prepared in Jin. Amended claim 1 further limits the process by which the product is made and Applicants have provided sufficient evidence of record to support that the claim is not only different from Jin in the both the preparation process and product made in terms of structure and/or composition. The two immobilization methods in Jin at ¶ [0015] are reproduced in the remarks. It is stated that the first method results in flocculation and immobilization of the enzymes or cells on the pore surface through electric neutralization and adsorption. The chitosan itself cannot be adsorbed on the walls of the pores and is removed due to the extrusion operation in step b) such like even if glutaraldehyde is added, only the flocculated cells or enzymes will be crosslinked but cannot form a product by the crosslinking reaction of the chitosan and polyaldehyde compound on the pore walls of the porous material, much less form a covalent Schiff based between the aldehyde group of the crosslinked product of chitosan and the amino groups of the enzymes or cells as defined in amended claim 1. In the second method, the added crosslinking agent such as glutaraldehyde must first perform chemical reactions such as crosslinking reaction with excess cells or enzymes and the even if chitosan is added as a protein flocculent, glutaraldehyde firstly reacts with excess cells or enzymes, which makes it difficult to have residual aldehyde groups in the solution that continue to crosslink with chitosan. The subsequently added chitosan still only flocculates and immobilizes the crosslinked enzymes or cells on the pore surface using electric neutralization and adsorption functions and does not participate in crosslinking. There is no covalently bonded Schiff base formed by the reaction between the aldehyde group of the chitosan crosslinking product and the amino group of the enzyme as defined in amended claim 1. The preparation method and obtained product structure of the claimed complexes are significantly different and involve a significant improvement in the underlying principal over Jin. The method and complex of Jin would be ineffective in immobilizing certain proteins or peptides including alpha-glucosidase and oligopeptides because these oligopeptides cannot be immobilized on the carrier by flocculation crosslinking technology stated on p 2, second paragraph of the instant application. These significant changes allow for the claimed complex to achieve the large structure change and significantly improved effects compared to that made in Jin. The claimed complex involves unreacted aldehyde group on the crosslinked product that can react with protein, polypeptide or oligopeptide, allowing for such molecules to be easily and stably immobilized on the carrier. The beneficial effects cannot be achieved by Jin, by Jin alone or in view of Zhang, provides no rationale by which the Jin process would be modified to provide the presently claimed structure.
These arguments are unpersuasive. As stated previously, the patentability of product-by-process claims such as the instant claims are evaluated based on the product and not the process by which the product is made. That product must be both different and non-obvious for the claimed product-by-process material to be patentably distinguished over the prior art. The cited paragraph of the instant application references Chinese patent publication CN1982445A, which is in the same patent family as the applied Jin et al., reference, but this paragraph of the instant specification states that an inert carrier with no reactive functional groups for use in immobilizing materials such as proteins or oligopeptides. No citation is given but as discussed previously, Jin et al. discloses melamine foam (e.g., ¶ [0007] and Example 2) which is the exact same material used in the instant application and required by instant claim 2. While some of the materials shown in Table 1 of Jin et al. such as polyester or polyurethane would not have surface amine groups, the last column of Table 1 indicates that these materials were not able to evenly immobilize cells but melamine foam was. Therefore the assertion in the instant specification as to use of inert carriers in the applied prior art documents lacking functional groups for protein or oligopeptide immobilization does not appear supported by the actual document. Arguments without factual support are mere allegations and are not found persuasive. The arguments as to the lack of Schiff base formatin is not supported by evidence. The melamine carrier having amine groups, the chitosan having amine groups, the protein that will have at least one amine group and more if amino acids such as lysine are present and a polyaldehyde such as glutaraldehyde, all elements, which are required by the instant claims and used in the examples are taught by Jin et al. Those steps can also be repeated, so even if on the first round there is no crosslinking between amine groups on the chitosan and the amine groups on the melamine, as the steps are repeated, a free aldehyde group on a glutaraldehyde molecule with one end reacted with a carrier amine group is available to react with an amine group on a chitosan molecule. Chitosan comprises multiple amine groups, which could have already reacted with another molecule of glutaraldehyde to form a linkage with a protein, polypeptide or oligopeptide or would do in subsequent steps. Also note the wide range of amounts of the various ingredients disclosed at ¶ [0016] that would alter the predominant reaction that takes place in any given step. While Jin et al. does not explicitly state that a Schiff base is formed, as shown in figure 1 and discussed in the paragraph bridging p s415 and s416 in Xiao et al. (Trans Nonferrous Mater Soc China, 2006), two covalent Schiff based linkages are formed when the polyaldehyde glutaraldehyde is contacted with a carrier with surface amine groups and an enzyme (in this case, laccase) with an amine group. Due to the multi-valent nature of the glutaraldehyde crosslinkers and the presence of multiple amino groups on the carrier, chitosan and protein (which has at least one, depending on the amino acid side chains which are present), not all crosslinks formed will be a Schiff based formed between the amino group of the protein, polypeptide or oligopeptide and an aldehyde group of the crosslinked product. But in the course of carrying out the methods of Jin et al. that can have two different order of steps that can be repeated as necessary (step d in both methods recited in ¶ [0015]) and obvious variants of such methods thereof, a product having a Schiff base will be formed as required by the instant claims will be formed. 

Claim(s) 5 was rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. further in view of Zhang et al. (Biochem Eng J, 2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 25, 2022 and those set forth herein.
Applicants do not present any specific arguments regarding Zhang et al. for the Examiner to address herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618